Citation Nr: 1735148	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-26 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from June 1965 to October 1968.  The Veteran served during the Vietnam Era.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri.

The November 2009 rating decision granted service connection for status post-surgical corrections of hammer toe, right 2nd toe, and degenerative arthritis, right 1st MTP, with a noncompensable rating.  The June 2010 rating decision granted service connection for a left foot disorder, hammer toes 2nd and 3rd toes, with callus formation and bunions, with an assigned initial rating of 10 percent, effective December 18, 2008, and the disability rating for the right foot disorder was increased to 10 percent, effective December 18, 2008.  The Board subsequently denied the claims for increase for these disorders in a November 2016 decision.  In that same decision, the Board remanded the issue of TDIU for further development.  The issue of TDIU was determined to be before the Board because the Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shiseki, 22 Vet. App. 447, 454-54 (2009).  If the Veteran or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id. In an April 2013 statement, the Veteran's representative indicated the Veteran is no longer able to do security work because of his service-connected bilateral foot disabilities.


FINDING OF FACT

The competent and credible evidence fails to demonstrate that the Veteran's service-connected disabilities are so severe that they preclude him from obtaining and maintaining substantially gainful employment.



CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155 , 5107 (West 2004); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran's representative has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Merits of the Claim

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age, nor to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is now service-connected for status post surgical corrections of hammer toe, right second toe and degenerative arthritis first metatarsophalangeal joint; left hammer toes, second and third toes, with callus formation and bunions (claimed as left foot condition), and traumatic brain injury, residual scar right eyebrow, each rated at 10 percent.  The assigned combined evaluation of 30 percent for the Veteran's service-connected disabilities, does not meet the criteria for scheduler consideration for TDIU.  See 38 C.F.R. § 4.16 (a).
The Board acknowledges that the Veteran's combined service-connected conditions do not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16(a).  However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability be rated totally disabled on an extraschedular basis. 38 C.F.R. § 4.16 (b).

Although the Veteran does not meet the scheduler criteria for consideration of TDIU, the Board must also consider whether referral for extraschedular consideration is warranted.  Such consideration is warranted when a veteran fails to meet the percentage requirements for eligibility for a total disability rating set forth in 38 C.F.R. § 4.16 (a).  Under the extraschedular provision of 38 C.F.R. § 4.16 (b), a claimant must show that he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities in order to warrant a referral to the Director, Compensation Service, for extraschedular consideration.

In this instant case, the record fails to demonstrate the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.  The Veteran was provided a VA examination addressing his service-connected disabilities in March 2017.  The examiner reported that the Veteran does not have any mental health issues and that the Veteran reported that he is able to work full-time, and that he currently works full-time doing security surveillance.  The Veteran reported that he was recently transferred to an area where he does not have to walk or stand as much, and with this new environment, he is able to continue to do security surveillance work.  He reported that he has been in that position for approximately two years.  Further, the Veteran reported that he gets along well with his wife, family, and co-workers/supervisors.  He denied having any problems with social relationships.  

Based on the probative evidence of record, the Board finds that the Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation, and referral to the Director, Compensation Service, is not warranted.  Accordingly, the Veteran's claim for entitlement to TDIU cannot be granted.  

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence indicates that the Veteran is not entitled to a TDIU.

Although the Board is sympathetic to the Veteran's claim and appreciative of the Veteran's honorable service to our country, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

ORDER

Entitlement to a TDIU is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


